Mr. Justice Ramírez Bages,
with whom Mr. Justice Torres Rigual concurs, dissenting.
San Juan, Puerto Rico, June 28, 1968
I dissent because I conclude that the calligraphic exemplars were not obtained in this case at a critical stage of *394the proceedings and, therefore, the intervener did not have to be warned of his right to legal aid and of his right not to incriminate himself.
In this case the intervener was not under custody when said exemplars were obtained from him, for they were obtained at his own home. It cannot be concluded either that at that moment “the investigation shifts to accusatory and is focused on a particular suspect,” as we said in Rivera Escuté v. Delgado, Warden, 92 P.R.R. 746, 759, 760 (1965), for in asking a police officer to take a specimen of the inter-vener’s handwriting the latter was “among the persons who could be the suspect” so that the investigation had not yet progressed to the point of having the suspicion fall upon the intervener specifically.
United States v. Wade, 388 U.S. 218 (1967), is clearly distinguishable. In said case the judgment was reversed because the identification of the defendant as author of a crime was admitted in evidence because the witness identified him as said author when he was pointed out to him before the trial in a lineup which took place in the courtroom. That was performed subsequent to the filing of the information, for the purposes of identification, without previous warning, and in the absence of defendant’s counsel. In this case, the court specifically concluded that defendant Wade’s participation in the lineup of suspects was not a violation of his privilege against self-incrimination. The decision in Wade, supra, was based on the numerous risks and controlling factors which exist in the identification of suspects in lineups which can seriously and even crucially affect the holding of a fair trial. Obviously, said risks and factors do not exist in obtaining calligraphic exemplars, for, as the Supreme Court of the United States said in Gilbert v. California, 388 U.S. 263 (1967), citing Wade, supra, “The taking of the exemplars was not a ‘critical’ stage of the criminal proceedings entitling petitioner to the assistance of counsel . . . *395there is minimal risk that the absence of counsel might derogate from his right to a fair trial.” The court stated that if the exemplar is not representative, it can be brought out and corrected through the adversary process at the trial, since defendant can write other exemplars to be analyzed by the experts, and as it was stated in Wade, supra, “the accused has the opportunity for a meaningful confrontation of the [State’s] case at trial through the ordinary processes of cross-examination of the [State’s] expert [handwriting] witnesses and the presentation of the evidence of his own [handwriting] experts.”
The majority opinion in this case is cause of great concern to us because it not only lacks the proper grounds, but in disregarding the holding laid down in Wade, supra and Gilbert, supra, and on the contrary, in laying down rules beyond the limits so far accepted with respect to the right of legal aid, it alters, as to that point, the reasonable balance which should exist between the individual rights and the rights of the community between the rights of those who commit all kinds of crimes, and of those who behave within the prevailing rules of law. Society should protect itself adequately against every illegal conduct which, because of its nature and unwholesome rhythm of growth, tends to undermine its most profound foundations. Judge Warren E. Burger, Crime and Criminal Law Today, 28 Rev. C. Abo. P.R. 157 (Nov. 1967). This'becomes even more evident in a country like Puerto Rico, still in process of development, with limited resources which have not permitted it to develop, within the necessary amplitude and extent, its educational needs, social orientation, and police security. If in a country with almost unlimited resources, such as the United States, its highest court has deemed it fair to fix the limit to the individual right established in Gilbert, supra, we can hardly allow ourselves the luxury of ignoring it and not taking heed of the significant implication of the majority opinion in that case. Our social *396and ambient conditions demand our acting with great caution when confronted with these situations, and to consider, with greater reason, not only the constitutional rights of the individual, but also the rights of a society in which the individual must act and behave within a juridical system adopted and prescribed by that society for better community intercourse, greater protection of the individuals within it, and for the very survival of said society.